DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s application filed on 12/09/2019.
Claims 1-14 are pending.
Claims 1 and 13 are independent.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea of mathematical concepts, specifically mathematical calculations without significantly more.  The dependent claims 3 recite “wherein the variable speed drive comprises N power cells for each phase among three phases and, for each iteration of index t, t being between 1 and P: M_t = KALL_t x VBALL; wherein KALL_t represents a matrix having 3 rows and 3*N columns comprising [K1 -K2 KO; KO K2 -K3; -K1 KO K3], wherein K1, K2 and K3 are the respective activation controls of the three phases and are vectors of size N taking binary values, a first value corresponding to an activation and a second value corresponding to a deactivation, wherein KO is a zero vector of size N, wherein VBALL is a column vector of length 3N made up as follows [VB1; VB2; VB3], wherein VB1, VB2 and VB3 are vectors of size N of the rectified voltages of the power 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.  A limitation stating how the measured voltages is used to control the motor needs to be added.


 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 4-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bixel (US 6,205,042) in view of Deboy et al. (US 2016/0072395).

Re claim 1, Bixel teaches (Figures 1-5) method for determining rectified voltages of power cells of a variable speed drive (VSI) responsible for supplying power to an electrical device (21), the variable speed drive comprising Ni low-voltage power cells (12-20) connected in series for each phase among multiple phases (Fig. 1 discloses multiple phases), N being greater than or equal to 2 (plurality of power cells), and i being a phase index (col 4 lines 38-43), characterized in that the method comprises the following operations:
a)    repeating the following P iterations, P being a predefined integer greater than or equal to 2 (col 6 lines 4-10; discloses there is software implementation to carry out the instructions):
-    activating at least one cell of one or more phases and deactivating the other power cells of the variable speed drive (col 3 lines 51-57), wherein at least one activated cell is selected on the basis of predefined activation controls depending on an iteration index (col 3 lines 51-57);
-    receiving (26) at least one output voltage (Vab and Vbc) of the variable speed drive (VSI) across the terminals of the electrical device for at least one phase (Fig. 1; col 1 lines 16-21; col 4 lines 16-60; discloses controller 125 receives Vab and Vbc from VSI each time its activated to determine the total effective DC bus voltage);
wherein the method moreover comprises, at the end of the P iterations;
b)    determining (controller 25), from the measured output voltages of the variable speed drive, values of rectified voltage at the output of respective rectification stages of the power cells of the variable speed drive (col 4 lines 16-31);
c)    storing the determined rectified voltage values, which are respectively associated with the power cells of the variable speed drive (col 4 lines 35-60).
but fails to explicitly teach how the activating and deactivating the power cells are repeatedly operated in iterations and based on an iteration index.
(Figure 43) how the activating and deactivating the power cells are repeatedly operated in iterations and based on an iteration index (para 246-248; power cells of the converter 20 are activated and deactivated repeatedly in iterations).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Bixel with the system of Deboy to efficiently convert the power (see Deboy; para 2).

Re claim 2, Bixel in view of Deboy teaches method according to Claim 1, wherein the integer P and the activation controls are predefined in the form of a matrix comprising P rows or columns per phase (see Bixel; Fig. 5), representing the activation controls and equal in rank to the number of power cells of the variable speed drive (see Bixel; col 6 lines 4-19).

Re claim 4, Bixel in view of Deboy teaches method according to Claim 1, wherein P is equal to the number of power cells of the variable speed drive and in which, on each iteration, a single power cell is activated, the power cells activated for two different iterations being separate (see Bixel; col 3 lines 51-57).

Re claim 5, Bixel in view of Deboy teaches method according to Claim 1, the method moreover comprising, during a current phase of supplying power to the electrical device (see Bixel; 21), for each power cell, adapting an order for controlling the power cell on the basis of the rectified voltage associated therewith (see Bixel; col 3 lines 51-57).

Re claim 6, Bixel in view of Deboy teaches method according to Claim 5, wherein the adapting of an order for controlling a power cell (see Bixel; 12-20) comprises determining a duty cycle of the power cell (see Bixel; 12-20) on the basis of the rectified voltage associated with the power cell (see Bixel; col 3 lines 51-57).

Re claim 7, Bixel in view of Deboy teaches method according to Claim 1, moreover comprising analysing (see Bixel; 25) the rectified voltages obtained with the aim of detecting a deviation from nominal operation (see Bixel; col 4 lines 35-60).

Re claim 8, Bixel in view of Deboy teaches method according to Claim 1, wherein the method is repeated at multiple separate instants, and wherein the analysing (see Bixel; 25) of the rectified voltages comprises determining trends in the variation of the rectified voltages of the power cells, and comparing the trends with nominal operation (see Bixel; col 4 lines 35-60). 

Re claim 9, Bixel in view of Deboy teaches method according to Claim 1, the method being initiated following stoppage of the electrical device (see Bixel; col 3 lines 4-19).

Re claim 10, Bixel in view of Deboy teaches method according to Claim 9, wherein the method is initiated automatically on detection of stoppage of the electrical device (see Bixel; col 3 lines 4-19).

Re claim 11, Bixel in view of Deboy teaches method according to Claim 9, wherein the method is initiated manually following stoppage of the electrical device (see Bixel; col 3 lines 4-19).

Re claim 12, Bixel in view of Deboy teaches computer program product comprising a non-transitory computer readable medium having processor readable instructions stored thereon (see Bixel; col 6 lines 4-10; discloses there is software implementation to carry out the instructions), which when executed (see Bixel; 25), causes the processor to implement the method according to Claim 1 (see Bixel; col 6 lines 4-10; discloses there is software implementation to carry out the instructions).

Re claim 13, Bixel teaches (Figures 1-5) device for controlling a variable speed drive (VSI) responsible for supplying power to an electrical device (21), the variable speed drive comprising Ni low-voltage power cells (12-20) connected in series for each phase among multiple phases (Fig. 1 discloses multiple phases), N being greater than or equal to 2 (plurality of power cells), and i being a phase index (col 4 lines 38-43), the control device comprising:
a processor (25) capable of controlling, by means of an output interface (Fig. 1), the repetition of the following P iterations, P being a predefined integer greater than or equal to 2 (col 6 lines 4-10; discloses there is software implementation to carry out the instructions);
activating (25) at least one cell of one or more phases and deactivating the other power cells of the variable speed drive (col 3 lines 51-57), wherein the at least one activated cell is selected on the basis of predefined activation controls depending on an iteration index (col 3 lines 51-57);
receiving (26), via an input interface, at least two output voltages (Vab and Vbc)  of the variable speed drive (VSI) across the terminals of the electrical device (21) for two phases (Fig. 1; col 1 lines 16-21);
the processor (25) moreover being capable of determining, at the end of the P iterations, from the measured output voltages of the variable speed drive, values of rectified voltage at the output of respective rectification stages of the power cells of the variable speed drive (col 4 lines 16-31),
a memory (25) storing the determined rectified voltage values, which are respectively associated with the power cells of the variable speed drive (col 4 lines 35-60).
but fails to explicitly teach how the activating and deactivating the power cells are repeatedly operated in iterations and based on an iteration index.
(Figure 43) how the activating and deactivating the power cells are repeatedly operated in iterations and based on an iteration index (para 246-248; power cells of the converter 20 are activated and deactivated repeatedly in iterations).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Bixel with the system of Deboy to efficiently convert the power (see Deboy; para 2).

Re claim 14, Bixel in view of Deboy teaches variable speed drive responsible for supplying three-phase power to an electrical device, the variable speed drive comprising Ni low-voltage power cells (see Bixel; 12-20) connected in series for each phase among multiple phases (see Bixel; Fig. 1 discloses multiple phases), N being greater than or equal to 2 (see Bixel; plurality of power cells), and i being a phase index (see Bixel; col 4 lines 38-43), and a control device (see Bixel; 25) according to Claim 13 (see Bixel; Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396.  The examiner can normally be reached on Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRADLEY R BROWN/Examiner, Art Unit 2846           
/KAWING CHAN/Primary Examiner, Art Unit 2846